Title: Abigail Adams to John Adams, 23 December 1786
From: Adams, Abigail
To: Adams, John


     
      Abbe Green, Bath decem 23 1786
     
     We arrived here about four oclock a fryday afternoon, after a very pleasent journey. The weather was somewhat cold, but a clear Sky and a fine Sun Shine was ample compensation. We found convenient apartments, Good Beaf Mutton and excellent fish for dinner; it was fortunate that we engaged Lodgings before we came, as every House is full. To day being rainy and fogy we have not made any excursion, or looked about us. We wanted a little remit after rising 3 mornings by candle light and riding through the cold. I hope an ad­ditional quantity of bed Cloaths will make you comfortable; we had the city Musick this morning to wait upon us, and welcome us to Bath. I Suppose we Shall have some more compliments of the Same kind. I think the Bath road has more of an American appearence than any I have traveld in this Country. The Stone Walls and the Hills and the Towns bearing the Same Names, Reading Malborough newburry all reminded me of New England. I think you would have been better pleasd if you had come with us, than you was when you traveld this road formerly, in summer it must be delightfull. I think very often of your being alone, but whilst the Book lasts you will not want employment, tho you may amusement. Be so good as to let me hear from you, tell me how you do, and direct under cover to col Smith at mr  abbe Green. But why it is calld so I know not, as it is a small paved square and nothing Green to be seen about it.—A Good Nights repose to you tho more than a hundred miles distant my thoughts are very often in Grosveneur Square, and we drink your Health every Day. Mr and Mrs Smith present their Duty. Yours ever
     
      A A
     
    